DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al., Patent No.: US 9469408 B1, in view of Wigen, Pub. No.: US 20110106475 A1,

Regarding claims 1, 6 & 4, 9 ; Elangovan et al., US 9469408 B1, teaches Ice Protection System and Method, and discloses: an aircraft engine nacelle comprising: an air inlet comprising: a lip, a tubular air inlet piece, and an icing protection system, said icing protection system & method (at col.5 lines 14-33 (12) “an ice protection system and method” for “preventing or reducing the formation of ice upon an engine nacelle inlet, along with other an aerodynamic surfaces. “Although the nacelle inlet is described in conjunction with an aircraft turbine engine, the engine nacelle inlet that is protected by the ice protection system and method of embodiments of the present disclosure may be advantageously employed in conjunction with other types of engines, including electric engines, for example.”) comprising: 

    PNG
    media_image1.png
    238
    282
    media_image1.png
    Greyscale
an icing prevention means powered continuously by a first electrical energy source and wholly or partly covering the lip and a de-icing means, powered by a second electrical energy source, covering the tubular air inlet piece, wherein the de-icing means further comprises a controller configured to: acquire a current total air temperature value, and control the second electrical energy source as a function of the current total air temperature value (at colon 11 lines 58-67 and col.12 lines 1-9, (35) “As illustrated in FIG. 9, the ice protection system 10 may include a signal source 12 configured to provide 
    PNG
    media_image2.png
    277
    212
    media_image2.png
    Greyscale
alternating current, such as alternating radio frequency current, to the induction coils 74. Although the signal source may be configured in various manners, the signal source of one embodiment is an electrical signal source configured to generate alternating signals having any desired shape and frequency including, for example, radio frequency signals having square, sinusoidal or triangular waves. The signal source of one embodiment may be a variable frequency power supply. The frequency could be selected to minimize interference with other aircraft systems. In some embodiments, the ice protection system may include induction coils that have different configurations, such as different operating frequencies and/or different capacitances, in order to appropriately thermally excite the respective areas heated with each induction coil, thereby potentially conserving power and/or reducing the overall weight of the ice protection system.”.  As described in the para. body, “variable frequency power supply” and “induction coils” in “different configurations,” “different operating frequencies.”  that  is either continuous or intermittent for PHOSITA.).
(claims 4 & 9) : wherein the controller is configured to control an activation of the first electrical energy source, prior to an activation of the second electrical energy source, as a function of the current total air temperature value
(Also, col.12 lines 20-44 “(37) further cited “the ice protection system 10 may include a controller 14 configured to direct the operations of the signal source 12. In this regard, the controller may provide instructions regarding which induction coils to be activated during each time period.” In one embodiment, the controller may also provide instructions to the signal source regarding the magnitude and/or frequency of the alternating current to be provided to the induction coils 74. The controller may operate in accordance to the predefined schedule that defines the induction coils to be activated and, of those to be activated, the manner in which each induction coil is to be driven during each of a plurality of time periods.”...As such, the power consumed by the ice protection system may be judiciously managed with the power supply required for operation of the ice protection system potentially being reduced in size and weight relative to conventional ice protection systems. & At col.12 lines 45-67 (38) “In one embodiment, the ice protection system 10 also includes one or more temperature sensors 16 for monitoring the temperature of respective portions of the exterior surface. See operation 92 of FIG. 5. The temperature sensors may provide data to the controller 14 representative of the temperature of other respective portions of the exterior surface. The controller, in turn, may be configured to direct the signal source 12 to activate selected ones of the induction coils 74 based upon the temperature of those portions of the exterior surface corresponding to the different induction coils. ... In one embodiment, a predefined threshold may be defined with temperatures below the predefined threshold triggering activation of the corresponding induction coils and temperatures above the threshold triggering deactivation of the corresponding induction coils. The threshold may be defined at different levels, but in one embodiment is set to be 35° F. & At col.13 lines 1-28 (39) In one embodiment which includes a plurality of induction coils 74 and a corresponding plurality of temperature sensors 16, the controller 14 includes or is configured to access from an associated memory device a listing that associates each temperature sensor with one or more corresponding induction coils that are positioned so as to heat the portion of the exterior surface with which the respective temperature sensor is associated. In operation, the controller can therefore receive temperature data from the plurality of temperature sensors. In this regard, the temperature sensor can provide data along with an identification of the respective temperature sensor such that the controller can determine not only the sensed temperature, but also the temperature sensor that provided the data. The controller may then determine which of the temperature sensors provided data indicating that the temperature of the corresponding portion of the exterior surface is less than the threshold and may, in turn, direct the signal source to activate the induction coils associated with the temperature sensors that reported temperatures less than the threshold. The controller can also determine the temperature sensors that provided data indicative of temperatures greater than the threshold and may, in turn, direct the signal source to deactivate the induction coils corresponding to those temperature sensors that reported temperatures greater than the threshold. As such, the ice protection system of the embodiment may not only affect the prevention or reduction of ice formation, but may do so in an efficient manner by only activating an induction coil and therefore drawing current in instances in which the controller determines such activation to be necessary to prevent or reduce ice formation.
Elangovan et al. citing temperature sensors, however not explicit on “total air temperature”. 
Wigen, US 20110106475 A1, teaches Total Air Temperature Probe and Method for Reducing De-Icing/Anti-Icing Heater Error and discloses; “the de-icing means further comprises a controller configured to: acquire a current total air temperature value” (see para. [0006]  & [0012], which disclosing that electrical energy source controlled as a function of  TAT (Total Air Temperature)).
Wigen teaches that these features are useful to provide embodiments of total air temperature (TAT) probes or sensors to improve deicing heater error (DHE) performance in TAT probes....(see para, [0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wigen with the system disclosed by Elangovan et al. in order to provide a method of reducing de-icing heater error (DHE) in total air temperature (TAT) probes by providing an efficient method for deriving a probe specific DHE versus flow relationship, which improves TAT measurement accuracy by correcting out the DHE for each probe instead of relying only on the nominal family curve to provide the correction. Thus, errors are reduced significantly (see para.[0013]).
Further remaining uncited claim elements, such as air inlet lib, etc. are inherently included in the disclosed references for PHOSITA.

Claims 2-3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al., Patent No.: US 9469408 B1, in view of Wigen, Pub. No.: US 20110106475 A1, further in view of Heinrich, Patent No.: US 9540119  B1.

Regarding claims 2 & 7, Elangovan et al. discloses the nacelle according to claim 1 & the icing protection method for an aircraft engine nacelle according to claim 6, wherein the controller is configured to iteratively control the second electrical energy source according to a pause time during which the de-icing means is not powered with electrical energy and an activation time during which the de-icing means is powered with electrical energy, the controller comprising a processing unit and a data memory in which a reference table is stored, comprising one or more records arranged to each memorize a total air temperature, an activation time and a pause time of the second electrical energy source, and wherein the controller is configured to (the step of controlling of the second electrical energy source as a function of the current total air temperature value comprises the following substeps): search for a record of the reference table for which the total air temperature value corresponds to the current total air temperature value; read, in the record of the reference table associated with the current total air temperature value, the respective values of the pause time and of the activation time; control the second electrical energy source with: a pause time of a duration equal to the value of the pause time read, then an activation time of a duration equal to the value of the activation time read ( col.12 lines 10-44  (36) The signal source 12 may be configured to concurrently provide alternating current to each of the induction coils 74 such that each of the induction coils is energized at the same time. Alternatively, the signal source may be configured to provide alternating current to one or more of the induction coils, but not to others of the induction coils during a first time period. During a later time period, the signal source may then provide alternating current to a different subset of the induction coils such that the induction coils are alternately activated in a scheduled or other controllable fashion. & (37) In this regard, the ice protection system 10 may include a controller 14 configured to direct the operations of the signal source 12. In this regard, the controller may provide instructions regarding which induction coils to be activated during each time period. In one embodiment, the controller may also provide instructions to the signal source regarding the magnitude and/or frequency of the alternating current to be provided to the induction coils 74. The controller may operate in accordance to the predefined schedule that defines the induction coils to be activated and, of those to be activated, the manner in which each induction coil is to be driven during each of a plurality of time periods. For example, it may be known that certain portions of the aerodynamic surface have a much greater likelihood of ice formation than other portions such that the controller may direct the signal source to more frequently activate the induction coils corresponding to that portion of the aerodynamic surface that is more likely to experience ice formation and to less frequently activate the induction coils corresponding to that portion of the aerodynamic surface that is less likely to experience ice formation. As such, the power consumed by the ice protection system may be judiciously managed with the power supply required for operation of the ice protection system potentially being reduced in size and weight relative to conventional ice protection systems.).

Regarding claims 3 & 8, Elangovan et al. discloses the nacelle according to claim 2 & the icing protection method for an aircraft engine nacelle according to claim 7, wherein each record of the reference table comprises a de-icing power, and wherein the controller is configured to read, in the record of the reference table associated with the current total air temperature value, the value of the de-icing power, and to control the second electrical energy source to power the de-icing means as a function of the value of the de-icing power read (col.11 lines 58-67 (35) “In some embodiments, the ice protection system may include induction coils that have different configurations, such as different operating frequencies and/or different capacitances, in order to appropriately thermally excite the respective areas heated with each induction coil, thereby potentially conserving power and/or reducing the overall weight of the ice protection system. & Col.12 lines 10-20 (36) “Alternatively, the signal source may be configured to provide alternating current to one or more of the induction coils, but not to others of the induction coils during a first time period. During a later time period, the signal source may then provide alternating current to a different subset of the induction coils such that the induction coils are alternately activated in a scheduled or other controllable fashion.” & Col.12 lines 20-45 (37) “As such, the power consumed by the ice protection system may be judiciously managed with the power supply required for operation of the ice protection system potentially being reduced in size and weight relative to conventional ice protection systems. & (40) By selectively activating the induction coils 74, the power requirements may be reduced, thereby potentially permitting a smaller, lighter and less expensive power supply to be employed. Additionally, the ice protection system 10 may be lighter than some conventional systems by utilizing induction coils which can heat different regions of an aerodynamic surface. Further, the ice protection system and method are not dependent upon bleed air and is therefore widely applicable including, for example, with electric aircraft.).
(Regarding above disclosed claims 2-3 & 7-8) Further Elangovan et al. is not explicit on “reference table”, however  Heinrich, US 9540119  B1, teaches Remotely Piloted Aircraft Telemetry Recording Using The Command And Control Data Link System And Related Method and discloses ((33) In one embodiment, the remote data recorder may receive the telemetry data 164 from the RPV 110 and the command signals from the control station 110 and record one or more of the following (including, but not limited to) parameters: (34) TABLE-US-00001  1. Time  2. Pressure Altitude .... 24. Outside Air Temperature or Total Air Temperature ... 31. Air/ground sensor ... 33. Hydraulic Pressure ...42. Throttle/power lever position 43. Additional Engine Parameters .. 56. Multi-function/Engine Alerts Display format  57. Thrust command 58. Thrust target ...61. Ice Detection... 72. De-icing or anti-icing system selection ...94. Error Rates 95. Link Degraded status).
Heinrich teaches that these features are useful to provide a system and related method for reception/interception and storage of control data, telemetry data and a plurality of state parameters associated with control and status of an aerial vehicle (see col.1 lines 8-14 (1)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Heinrich with the system disclosed by Elangovan et al. in order to receive and store the command data and telemetry data and compare the received telemetry data to the command data to ensure 1) positive reception of the command and 2) safe and positively controlled operation of the RPV from the control station (see Col.5 lines 5-18 (11)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al., Patent No.: US 9469408 B1, in view of Wigen, Pub. No.: US 20110106475 A1, further in view of de Rochemont, US 20170194545 A1.

Regarding claim 5, Elangovan et al. discloses the nacelle according to claim 1. Elangovan is not explicit on “resistive heating elements” ,  however, de Rochemont, US 20170194545 A1, teaches FULLY INTEGRATED THERMOELECTRIC DEVICES AND THEIR APPLICATION TO AEROSPACE DE-ICING SYSTEMS and discloses, 
wherein the icing prevention means and the de-icing means comprise arrays of resistive heating elements powered respectively by the first and second electrical energy sources ()[0125] Current thermoelectric de-icing systems are based on resistive Joule-heating, which utilize composite sheet materials as the heating elements. Heat is generated by passing an electrical current through the resistive material embedded within the sheet. Ice prevention systems that rely on Joule heating typical provide a few watts of thermal energy per square inch to an aerodynamic surface. &  [0136] FIGS. 14I,14J depict a main thermoelectric body layer 344 consisting of an array of thermoelectric elements 346, comprising n-type and p-type semiconductor material, and a thermally and electrically insulating dielectric medium 348, preferably an amorphous silica dielectric medium, all formed by selective deposition LCD manufacturing methods. The desired temperature range over which anti-icing or de-icing systems might be expected to operate in some applications may be quite broad (−60° F. to 80° F., or −51° C. to 26.7° C.). 
de Rochemont teaches that these features are useful to provide a fully integrated thermoelectric module to de-icing aerodynamic surfaces and other systems on board aircraft or space vehicles (see para. [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by de Rochemont with the system disclosed by Elangovan et al. in order to optimize efficiency over a wide band of operating temperatures which is particularly useful in power generation applications.

Regarding claims 10-11; Elangovan et al., US 9469408 B1, the nacelle according to claim 1 & the icing protection method for an aircraft engine nacelle according to claim 6,
wherein the lip comprises a U-shaped wall, an aperture of which is oriented towards a rear of the aircraft, a bottom of the U- shaped lip forms a leading edge of the lip and wall portions of the U-shaped extend on opposite sides of the leading edge along an outer face oriented outwards and in contact with outside air and an inner face oriented radially inwardly, and wherein the tubular air inlet piece comprises a wall as an extension of the inner face of the lip which extends between the lip and a tubular engine piece located aft of 
    PNG
    media_image3.png
    308
    237
    media_image3.png
    Greyscale
the air inlet (col.5 lines 51-67 (15) The inlet 30 may be configured to have a relatively low external and internal drag. Accordingly, the inlet can 
    PNG
    media_image4.png
    271
    256
    media_image4.png
    Greyscale
include a smoothly contoured external surface 46, a smoothly contoured internal surface 48 and a lip surface 50 extending between the external and internal surfaces. The lip surface defines the leading edge or hi lite 52 at its forward-most point, and either the lip surface or the internal surface defines a minimum inlet flow area or throat T of the hilite. During some flight conditions, water droplets may impinge on the inlet in the region that extends generally from the hilite internally to the throat T and external along the external surface. Thus, the ice protection system and method of one embodiment is configured to prevent the water droplets from forming into ice or, if ice should form, to reduce the ice formation, either by reducing the thickness of the ice formation or reducing the rate at which the ice is formed. & Col.6 lines 1-12 (16) Further details regarding the engine nacelle inlet lip surface are depicted in FIGS. 2 and 3. In this regard, FIG. 2 depicts the circled portion of the nacelle inlet lip surface of FIG. 1 which includes, in the illustrated example, that portion of the engine nacelle forward of the bulkhead 53. As also shown, the engine nacelle inlet lip surface of this embodiment includes an outer lip 54 which is defined to be that portion of the external surface 48 between the hilite and the bulkhead and an inner lip 56 which is defined to be that portion of the internal surface 48 between the hilite and the bulkhead. Additionally, the engine nacelle inlet lip surface of the illustrated embodiment defines a duct 58 therewithin.). 


Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks pages 6-9, filed on 03/18/2022, with respect to claims 1 - 11 have been fully considered but they are not persuasive. 

Regarding applicant arguments that “the combination relied upon by the Office fails to disclose: 1. an icing prevention means powered continuously by a first electrical energy source and wholly or partly covering the lip, and 2. a de-icing means, powered by a second electrical energy source, covering the tubular air inlet piece.” ; as described in the office action, Elangovan et al., “variable frequency power supply” and “induction coils” in “different configurations,” “different operating frequencies.”  that  is either continuous or intermittent to describe some elements of “ice protection system and method” discloses argued claim elements for a person skilled in the art. 
Ref: col.5 lines 14-33  & colon 11 lines 58-67 and col.12 lines 1-9 and Fig.2 - Fig.4.

Regarding newly added claims 10-11, Elangovan et al., US 9469408 B1, discloses all claim elements as shown on the Office Action. 
Ref. : (col.5 lines 51-67 (15), Fig. 2-4, and & Col.6 lines 1-12 (16).

Therefore, Elangovan et al., Patent No.: US 9469408 B1, in view of Wigen, Pub. No.: US 20110106475 A1, further in view of Heinrich, Patent No.: US 9540119  B1, establish a prima facie case of obviousness, either individually or in combination, disclose all the limitations of the argued claim elements. 

Regarding argued term of ““tubular” air inlet piece” and “U-shaped lip” is a “design choice” and/or “industry standard” and/or “obvious variation“ of the cited prior art as shown on the Figures Fig.2 - Fig.4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pereira; David et al.	US 20110225975 A1	METHOD FOR CONTROLLING AN ELECTRICAL DEICING SYSTEM
CHOW PHILIP S et al.	EP 1873060 A1	Hybrid electrical ice protection system and method including an energy saving mode
A et al.	WO 2006136748 A2	Jet aircraft engine nacelle has air intake de-icing and anti-icing system created by resistive heating elements embedded in electrical insulating material
Layland; Michael John et al.	US 7513458 B2	Aircraft engine nacelle inlet having electrical ice protection system
Moe; Jeffrey W. et al.	US 7588212 B2	Method and apparatus for noise abatement and ice protection of an aircraft engine nacelle inlet lip
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665